IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


DWAUNTAVIA THOMAS,

               Appellant,

 v.                                                    Case No. 5D16-1076

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed December 2, 2016

Appeal from the Circuit Court
for Osceola County,
A. James Craner, Judge.

James S. Purdy, Public Defender, and
Nicole Joanne Martingano, Assistant Public
Defender, Daytona Beach, for Appellant.


Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      In this Anders1 appeal, we affirm the revocation of probation and the sentence

without discussion. However, we remand with directions that the trial court enter an




      1   Anders v. California, 386 U.S. 738 (1967).
amended order revoking probation, specifying the conditions of probation that Thomas

violated. Mack v. State, 694 So. 2d 130 (Fla. 5th DCA 1997) (citations omitted). Thomas

need not be present for this clerical correction. Id. (citing Bontrager v. State, 678 So. 2d

518 (Fla. 1st DCA 1996)).

       AFFIRMED; REMANDED, with instructions.

LAWSON, C.J., SAWAYA and LAMBERT, JJ., concur.




                                             2